ORDER
Goldberg, Judge:
Upon consideration of plaintiffs’ Motion for Immediate Remand, and of all other papers filed and proceedings had herein, it is hereby
Ordered that plaintiffs Motion is granted; it is further
Ordered that this action is remanded to the International Trade Commission (the “Commission”) for reconsideration of its final determination in DRAMs of One Megabit and Above from the Republic of Korea, 58 Fed. Reg. 28,036 (May 12, 1993); Inv. No. 731-TA-556 (Final), USITC Pub. 2629 (May 1993), in light of the Department of Commerce’s August 24, 1995 revised final determination affirmed by this Court in Slip Op. No. 95-175 (Oct. 27, 1995); it is further
Ordered that the Commission shall, within ninety (90) days of the date of this Order, issue a remand determination in accordance with the instructions provided herein; it is further
Ordered that the parties may, within twenty (20) days of the date on which the Commission issues its remand determination, submit memo-randa addressing the Commission’s remand determination, not to exceed forty (40) pages in length; and it is further
Ordered that the parties may, within twenty (20) days of the date on which memoranda addressing the Commission’s remand determination are filed, submit response briefs, not to exceed forty (40) pages in length.